Motion for a stay pending the hearing and determination of the appeal granted upon condition that within five days from the entry of the order herein (1) the appellants execute deeds to the real property and an assignment of the shares of stock involved herein and deposit the same in the office of the clerk of the county of Kings; (2) that said appellants deposit in said clerk’s office the amount of the costs, and (3) that they file an undertaking, with corporate surety, conditioned for the payment of the sum of $1,600, plus the sum of $100, which latter sum shall be in lieu of the delivery to respondent of a certain automobile. In the event of appellants’ failure to comply with the foregoing conditions, the motion is denied. The appeal is to be perfected for the term commencing on Monday, September 23, 1935 (for which term the case is set down), and be ready for argument when reached. Present— Lazansky, P. J., Carswell, Scudder, Tompkins and Johnston, JJ. Settle order on notice.